Citation Nr: 0430911	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  00-22 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
postoperative bilateral varicose veins with thrombophlebitis.

2.  Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer with gastroduodenitis.

3.  Entitlement to a compensable rating for esophagitis.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for Hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 1999 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

During the pendency of this appeal, the RO issued a rating 
action in September 2003 which awarded a total disability 
rating due to individual unemployability resulting from 
service-connected disabilities.

In October 2004, the veteran filed a motion to advance his 
appeal on the Board's docket.  The Board granted this motion 
in November 2004.  


REMAND

The Board notes that the most recent outpatient treatment 
records presently associated with the claims folders are VA 
outpatient treatment records from the Brooklyn, New York, VA 
Medical Center (VAMC) dated in November 1998.  However, in a 
statement dated in November 2000, a VA physician noted that 
the veteran was being followed by the Brooklyn Campus of VA's 
Harbor Health Care System for various conditions, including 
gastroesophageal reflux, peptic ulcer disease and venous 
insufficiency.  It is also clear from the reports of VA 
examinations in April 2003 that he continued to receive VA 
treatment after November 2000 as well.  Where VA has 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  

With respect to his claim for compensation for Hepatitis B, 
the veteran asserts that he developed hepatitis during 
treatment at VA health care facilities in the 1980s.  In 
particular, he contends that he developed hepatitis from 
blood transfusions.  While the veteran was afforded an 
infectious disease examination in November 1998, the examiner 
did not address the etiology of the veteran's Hepatitis B.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center in Washington, DC, for 
the following actions:

1.  The RO should request the veteran to 
submit any pertinent evidence in his 
possession and to provide the names and 
addresses of all medical care providers 
who have treated him for his varicose 
veins, esophagitis, duodenal ulcer, and 
Hepatitis B since November 1998.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran to include 
outpatient treatment records from the 
Brooklyn VAMC dated from November 1998 to 
the present.  

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and request him to 
provide the outstanding evidence.

4.  When the above development has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a VA physician 
with appropriate expertise to determine 
the etiology of the veteran's Hepatitis 
B.  

The claims folders must be sent to the 
examiner for review; consideration of 
such should be reflected in the completed 
examination report.  

Based upon the examination results 
and the claims folders review, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the veteran's 
hepatitis B was caused or 
chronically worsened by VA surgery, 
hospitalization and/or treatment to 
include his hospitalization in 
January and February 1985 for a 
cholecystectomy, and if so, the 
physician should provide an opinion 
as to whether it is at least as 
likely as not that the disability or 
increase in disability resulted from 
an event not reasonably foreseeable, 
or from carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault on the part of VA. 

The examiner must provide the supporting 
rationale for each opinion expressed.  

5.  The RO should then review the claims 
folders to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented. 

6.  The RO should also undertake any 
other development it determines to be 
indicated.

7.  The RO should then readjudicate the 
veteran's claims based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board, if in order.  

By this remand, the Board intimates no opinion as to any 
ultimate outcome of this case.  The veteran need take no 
action until he is otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




